EXHIBIT 10.28

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

ALLIANCE AGREEMENT

This alliance agreement (this “Agreement”) dated as of this 14th day of November
2007 (the “Effective Date”), between Rohm and Haas Chemicals LLC, a limited
liability company organized under the laws of Delaware, with offices at 100
Independence Mall West, Philadelphia, Pennsylvania 19106 (“RandH”) and Basin
Water Inc., a corporation organized under the laws of Delaware, with offices at
8731 Prestige Court, Rancho Cucamonga, CA 91730 (“BW”) (each a “Party” and
collectively, the “Parties”).

WHEREAS, RandH possesses technology, know-how and technical expertise relating
to the manufacture and use of ion exchange resins in the treatment of
groundwater and other liquids;

WHEREAS, RandH manufactures and sells a variety of ion exchange resins for the
treatment of groundwater;

WHEREAS, BW possesses expertise in the treatment of groundwater and in providing
services to customers in the groundwater treatment market;

WHEREAS, RandH and BW wish to collaborate by combining technologies, products,
commercial resources and competencies to offer a full array of innovative
technical solutions and products to customers with impaired groundwater using a
service model approach within the Alliance Scope and as detailed in this
Agreement (the “Alliance”).

NOW THEREFORE, RandH and BW hereby agree as follows:

I. DEFINITIONS

“Alliance Executive Committee” or “AEC” has the meaning set forth in Section
III.A.1.

“Alliance Scope” has the meaning set forth in Section II.B.1.

“Alliance Territory” means the United States and Canada.

“Background IP” has the meaning set forth in Section VII.A.1.

“Excluded Markets” has the meaning set forth in Section II.B.2.

“Net Gross Profit” means Net Revenue (including equipment sales and water
treatment services) less: (i) equipment costs; (ii) shipping costs:
(iii) installation costs; start-up/commissioning costs and;
(iv) operating/maintenance costs; provided, however, that the following shall
not be deducted in determining Net Gross Profit: (i) development work costs;
(ii) sales and marketing support costs; (iii) technical support costs;
(iv) administrative support costs and; royalty costs. The BW Project Tracking
System will be used to report the Net Gross Profit by project number.

“Household and Light Commercial (“H&LC”) Water Market” means the market for
water treatment that is softened or conditioned with IX for use in [***] and
[***].

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

1



--------------------------------------------------------------------------------

“Industrial Water Treatment (“IWT”) Market” means the market for water treatment
used in [***] and for the [***], but does not include the market for treatment
of [***] and does not include the treatment of [***].

“IP” has the meaning set forth in Section VII.A.

“IX” means synthetic or natural resin materials that exchange or sequester ions
from aqueous solutions and thereby reduce the concentrations of ions.

“Joint Development Projects” means a Project Proposal approved by the AEC in
accordance with Section IV.

“Joint IP” has the meaning set forth in Section VII.D.1.

“Management Committee” has the meaning set forth in Section III.B.1.

“Milestones” has the meaning set forth in Section VIII.A.2.

“Net Revenue” means invoiced sales less rebates, discounts and other price
adjustments.

“New IX Technology” has the meaning set forth in Section VI.C.

“Point of Use (“POU”) Water Market” means the market for water treated by [***]
to remove naturally occurring species that are unwanted.

“Potable Water Market” means the market for the treatment of water intended for
[***].

“Power Water Market” means the market for water treatment (including steam
condensate) used in connection with [***], including but not limited to [***].
Power Water Market does not include the market for recycled water used in [***],
the treatment of wastewater or contaminated groundwater [***], or the treatment
of [***].

“Pre-Alliance Contracts” has the meaning set forth in Section VI.A.

“Price” has the meaning set forth in V.A.3.

“Project Proposal” has the meaning set forth in Section IV.A.1.

“Produced Water Market” means the market for the treatment of contaminated water
[***].

“RandH Technical Resources” has the meaning set forth in Section V.B.2.

“RandH Technical Services” means any RandH technical assistance performed by
RandH at BW’s request that requires RandH personnel to perform laboratory work
or to travel to BW or a BW customer location.

“Share Contracts” has the meaning set forth in Section VI.A.

“Term” has the meaning set forth in Section VIII.A.

“Ultra Pure Water (“UPW”) Market” means the market for water treatment that
removes contaminants from water to the [***] for use in connection with the
[***] for [***].

II. PURPOSE, SCOPE AND TERRITORY

 

A. Purpose

The purpose of the Alliance is to bring together the technologies and the
technical and service capabilities of the Parties to serve the market for
treatment of impaired groundwater by applying differentiated treatment solutions
through a service-based offering and to conduct research and development in the
field of contaminant removal from groundwater and residuals management for water
treatment processes.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

2



--------------------------------------------------------------------------------

B. Alliance Scope

 

  1. The scope of the Alliance (“Alliance Scope”) is as follows:

 

  (a) to provide products and services for the removal of contaminants from
groundwater for the [***], except the [***] as defined below;

 

  (b) to develop products and services for the removal of contaminants from
groundwater for the [***]; and

 

  (c) to develop additional applications for the treatment of impaired
groundwater.

During the Term, RandH and BW shall not independently engage in commercial
activities within the Alliance Scope in the Alliance Territory.

 

  2. Expressly excluded from the Alliance Scope are the following water
treatment markets (collectively, the “Excluded Markets”):

 

  (a) [***],

  (b) [***],

  (c) [***],

  (d) [***], and

  (e) [***].

For clarity, nothing in this Agreement shall be construed to restrain either
Party from independently participating in any Excluded Market.

 

C. Alliance Territory

 

  1. The geographic scope of this Agreement, and the activities of the Alliance,
are limited to the United States and Canada (the “Alliance Territory”).

 

  2. In the event that a Party desires to enter into a business transaction
substantially similar to the Alliance both in nature and scale outside of the
Alliance Territory (the “Offering Party”), the Offering Party will first provide
a written initial offer containing commercially reasonable terms and conditions
under which the Offering Party proposes that the other Party (the “Receiving
Party”) will participate in the territorial expansion. If both Parties desire to
move forward with the proposed territorial expansion, the Parties will use best
efforts to agree on commercially reasonable terms under which the territorial
expansion will proceed, taking into consideration each Party’s respective
financial capabilities, timing constraints and other factors which may impact a
Party’s ability to participate in the expansion. Within [***] from the date of
the written initial offer referenced above, if the Parties are not able to agree
on terms and conditions or if the Receiving Party declines to participate or
fails to respond within the allotted time, the Offering Party is then free to
engage in such activities substantially similar to the Alliance outside of the
Alliance Territory. The Parties agree and acknowledge that any expansion of the
Alliance Territory may require agreement with a third party located in the new
territory.

 

  3. Subject to Section C.2 above, nothing in this Agreement shall be construed
to restrain either Party from independently engaging in any activity outside of
the Alliance Territory.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

3



--------------------------------------------------------------------------------

III. ALLIANCE OPERATION AND MANAGEMENT

 

A. Alliance Executive Committee

 

  1. Within thirty (30) days of the Effective Date, RandH and BW will establish
an Alliance Executive Committee (“AEC”) comprised of three (3) of executive
representative(s) each from RandH and BW to provide oversight, direction and
guidance to the MC. The AEC exclusively will review Project Proposals
contemplated in Section IV below and determine if any such Project Proposal
should become a Joint Development Project. The AEC must unanimously approve:

 

  (a) all Joint Development Projects, including establishment of a funding plan
and budget;

 

  (b) the terms and conditions of each Joint Development Project;

 

  (c) a commercial plan for the Joint Development Project; and

 

  (d) a management process for Joint Development Projects, including timelines
and milestones.

 

  2. The AEC will meet on an as need basis but in no case less than once per
quarter. Such meetings may be conducted in person, by video conference or by
conference call.

 

  3. The AEC shall discuss at least once annually any potential expansion of the
Alliance Scope and/or Alliance Territory.

 

B. The Management Committee

 

  1. Within thirty (30) days of the Effective Date, RandH and BW will establish
a Management Committee (“MC”) comprised of representatives of each Party that
will handle day-to-day operations of the Alliance and implement the decisions of
the AEC. The MC will meet a minimum of once per month and will provide a monthly
report of activities and progress to the AEC. Such meetings may be conducted in
person, by video conference or by conference call.

 

  2. The activities of the MC will include but are not limited to the following:

 

  (a) Monitor the Alliance performance via a sales and operational planning
process (S&OP);

 

  (b) Provide monthly business forecasts to the AEC;

 

  (c) Evaluate and approve all service contract opportunities from a technology
and financial perspective;

 

  (d) Manage technical service resources and projects and maintain an active
selling projects portfolio and process;

 

  (e) Manage the resources, activities, and schedules for all Joint Development
Projects; and

 

  (f) Define and propose new Joint Development Projects using a goals
deliberation process and approved project evaluation practices.

IV. JOINT DEVELOPMENT PROJECTS

 

A. Establishment of Joint Development Projects

 

  1. Each Party agrees to use all reasonable commercial efforts, whether
individually or jointly with the other Party, to develop significant new project
proposals within the Alliance Scope (each a “Project Proposal”) and to offer all
such Project Proposals exclusively to the Alliance.

 

  2. A Project Proposal for consideration as a Joint Development Project must be
submitted in writing to the AEC. Within [***] from the receipt by the AEC of
such written Project Proposal, the AEC will determine whether to approve or
reject a Project Proposal as a Joint Development Project.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

4



--------------------------------------------------------------------------------

  3. Prior to the commencement of any activity with respect to a given Joint
Development Project, the AEC will evaluate and approve the technical and
commercial terms of the Joint Development Project in accordance with Section III
(A)(1) above and in substantially the form (at a minimum) set forth at Exhibit
A. The Parties will actively collaborate to attain commercial success on all
Joint Development Projects.

 

  4. If a Project Proposal is presented to and considered by the AEC, and a
Party determines that such project should not become a Joint Development Project
(“Declining Party”), the other Party may then pursue the project independent of
the Alliance (“Advancing Party”), subject to the provisions of Section IV.A.5
below. A Project Proposal that is not pursued as a Joint Development Project
pursuant to this paragraph shall be referred to herein as a “Declined Project.”
An Advancing Party may not use the Declined Project for commercial purposes
within the Alliance Scope, subject to Section IV.A.5 below.

 

  5. An Advancing Party must, upon the request of a Declining Party, offer in
writing reasonable terms and conditions under which the Declined Project will be
made available to the Parties for use within the Alliance Scope; provided,
however, that such request must be within [***] from the date that the Declined
Project was declined pursuant to section IV.A.4 above. The Parties acknowledge
and accept that such reasonable terms and conditions will include compensation
for the Advancing Party’s investment and risk. Within [***] from the Advancing
Party’s offer, the Declining Party must either reject the Declined Project or
agree with the Advancing Party on the terms under which the Declined Project
will be made available to the Parties within the Alliance Scope. If the Declined
Project is rejected a second time or the Declining Party does not make the
request referenced above within the stated time frame or the Parties are not
able to agree on the reasonable terms and conditions, the Advancing Party may
then commercialize the Declined Project, including within the Alliance Scope.

 

B. Current and Future Joint Development Projects

 

  1. As of the Effective Date, there are [***] Project Proposals under
consideration as Joint Development Projects:

 

  (a) Development for [***];

 

  (b) Development for [***];

 

  (c) Development of the [***]; and

 

  (d) Development for the treatment of [***].

 

  2. Future additional Project Proposals may include, but are not limited to,
the following:

 

  (a) Waste water associated with [***] and [***];

 

  (b) Waste waters from [***]; and

 

  (c) Water for [***].

 

C. Profit Sharing

 

  1. Since the Parities intend for BW to have the direct relationship with
customers, and BW will have control of the flow of funds, unless otherwise
agreed by the Parties, BW will pay to RandH fifty percent (50 %) of the Net
Gross Profit generated from all Joint Development Projects.

 

  2. Within thirty (30) days from the end of each quarter during the Term, BW
will pay to RandH all payments due and owing pursuant to this Section IV
generated in the immediately preceding quarter.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

5



--------------------------------------------------------------------------------

V. ION EXCHANGE RESIN SUPPLY AND TECHNICAL SERVICE

 

A. Resin Supply

 

  1. During the Term, BW will purchase [***] of its requirements for IX within
the Alliance Scope from RandH

 

  2. During the Term, RandH will sell IX for use in the [***] exclusively to BW;
provided, however, that RandH will comply with all contractual obligations
existing as of the Effective Date until such time as such obligations expire or
are otherwise terminated and provided, further however, that RandH will
terminate all such obligations at the earliest possible opportunity in
accordance with the terms of the contract.

 

  3. Except as set forth in Sections V.A.4 and 5 below, RandH will sell IX to BW
at the [***] (the “Price”). Adjustments to Price will be made on a quarterly
basis; provided, however, if the Price in a given quarter is incorporated into a
quote by BW to a BW customer, such Price will remain in effect for a period of
[***] from the last day of the quarter in which RandH provided BW with the
quote. All sales of IX shall be made pursuant to RandH’s standard invoice terms
and conditions.

[***]

 

  4. The prices and conditions of sale of IX pursuant to this Section V.A shall
not include any supply of the IX in connection with a Joint Development Project.

 

  5. For BW business associated with Excluded Markets, RandH agrees upon request
by BW to sell IX at the [***].

 

  6. If RandH does not have an IX that meets a specific BW need or if RandH is
unable to supply or have supplied in BW’s required timeline, BW may obtain IX
from an alternate source. RandH will use its reasonable commercial efforts to
assist BW in procuring such IX from an alternate source at a [***].

 

B. Technical Service

 

  1. During the Term, RandH will supply technical assistance and RandH Technical
Services to BW in support of the use and application of IX, including but not
limited to the following:

 

  (a) [***];

 

  (b) Cost estimation for IX processes;

 

  (c) Laboratory studies for applications of IX;

 

  (d) Trouble shooting operating systems; and

 

  (e) Development of IX processes for applications being pursued by BW.

 

  2. RandH will dedicate specific resources to provide technical assistance and
RandH Technical Services (“RandH Technical Resources”). RandH will provide a
level of service commensurate with RandH Technical Resources. If the volume
and/or nature of BW’s requests for technical services exceed the capabilities of
the RandH Technical Resources, RandH may decline to provide specific service(s).
If RandH declines to provide such service(s), the Parties will meet to determine
what actions, if any, are necessary to modify or adjust the RandH Technical
Resources. In no event will RandH Technical Services be unreasonably withheld.

 

  3. BW will use reasonable discretion with respect to the volume and nature of
its requests for technical assistance and RandH Technical Services.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

6



--------------------------------------------------------------------------------

VI. REVENUE SHARING

 

A. For any contract between BW and a third party in the Alliance Territory
executed after the Effective Date that utilizes RandH IX or is supported by
RandH Technical Services and that is not part of a Joint Development Project or
a project in an Excluded Market, (“Share Contracts”) and any BW contract with a
third party in the Alliance Territory executed prior to the execution date of
this Agreement (“Pre-Alliance Contracts”) BW will pay to RandH [***] based upon
the following:

 

  1. For Pre-Alliance Contracts that use RandH Technical Services, including any
renewals, size enlargements or location changes associated with such
Pre-Alliance Contracts, BW will pay to RandH [***].

 

  2. For all Share Contracts, BW will pay to RandH [***] in accordance with the
following table:

 

[***]    [***] [***]    [***] [***]    [***] [***]    [***]

 

B. Within thirty (30) days from the end of each quarter during the Term, BW will
pay to RandH all payments due and owing pursuant to this Section VI generated in
the immediately preceding quarter.

 

C. In the event BW acquires a company that owns IX technology (“New IX
Technology”), RandH shall not be entitled to [***] for contracts which include
New IX Technology for a period of [***] following the closing date of the
respective BW acquisition and then only sales which occur within the Alliance
Scope and in the Alliance Territory.

VII. INTELLECTUAL PROPERTY

 

A. All intellectual property, including inventions and know-how “IP” owned by a
Party prior to the Effective Date “Background IP” shall remain the exclusive
property of that Party. All improvements to Background IP shall remain the
exclusive property of the owner of such Background IP.

 

B. During the Term, any IP developed relating to an IX composition of matter or
method of making an IX resin shall be owned by the Party whose employee(s)
develops such IP. IP relating to an IX composition of matter or method of making
an IX resin that is jointly made by employees of both Parties shall be jointly
owned.

 

C. All other IP, other than as provided in Article VII. A and B, developed
during the Term and relating to a Joint Development Project, and regardless of
whether developed by an employee of RandH, BW or jointly developed by employees
of both Parties, shall be jointly owned by the Parties.

 

D. During the Term, all jointly owned IP will be equally co-owned as divided
property without limitations or restrictions “Joint IP” provided the Parties use
the Joint IP exclusively within the Alliance Scope.

If a Party desires to use the Joint IP outside of the Alliance Scope, then that
Party must (a) obtain prior written approval of the other Party (approval not to
be unreasonably withheld), and (b) pay the other Party a royalty rate to be
determined pursuant to Section VII.K below.

 

E. During the Term, inventions falling primarily outside of the Alliance Scope
and made by employees of a Party working independently outside of this Agreement
shall be owned by the Party whose employee makes such invention.

 

F. Upon termination of this Agreement, the Parties agree to license to each
other on a royalty bearing basis, all IP relating to the Alliance Scope,
including Background IP and improvements to Background IP necessary to practice
any IP developed during the Term.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

7



--------------------------------------------------------------------------------

G. Upon termination of the Alliance, any license agreements negotiated pursuant
to this Section VII shall remain in force until terminated pursuant to the terms
of the individual license.

 

H. Both Parties agree to execute all documents as are necessary to accomplish
the assignment, filing, and maintenance of patent applications and patents
relating to Joint IP. Each Party shall be responsible for the filing costs and
maintenance costs for any patent applications it files.

 

I. For Joint IP, the Parties shall determine at the time of the invention, the
appropriate manner for drafting and filing the joint patent application. All
costs and fees shall be shared equally. If one Party determines not to share
costs or share fees to maintain a joint patent in a particular country, that
Party shall forfeit all rights in that particular country and will assign its
rights to the other Party for that country.

 

J. During the Term and after termination, neither Party shall be allowed to
assign or license Joint IP without the prior written consent of the other Party.

 

K. In the event the Parties are required to negotiate a reasonable royalty and
term for royalty payments for a license pursuant to this Section VII, then such
negotiation shall last no more than [***] following the date a request to
negotiate is made by a Party. If a reasonable royalty rate term for royalty
payments is not agreed to at the end of the [***] period, then the royalty rate
will be [***] of any product or service sold utilizing such IP and the term for
such royalty payments shall be for the term of any licensed patent or, if such
license is based on know-how, [***] following which period the royalty rate
shall be [***] and the license shall be treated as a [***].

VIII. TERM AND TERMINATION

 

A. Unless earlier terminated as provided herein, the initial term of this
Agreement shall commence on the Effective Date and end on November 14, 2012 (the
“Term”). The Parties agree to renew the Agreement for a successive five (5) year
term upon expiration of the initial five (5) year Term if the following
milestones have been met:

 

  1. the Alliance has met most of the material budget expectations as
established by the AEC; and

 

  2. the Alliance has reached most of the material earnings and growth
projections established by of the AEC (collectively 1 and 2 the “Milestones”).

Notwithstanding any other provisions set forth in this Section VIII, in no event
shall either Party have the right to terminate the Alliance for convenience.

 

B. Either Party at its sole discretion may immediately terminate this Agreement
in the event of the other Party’s insolvency or the institution of insolvency,
bankruptcy, receivership or similar proceedings by or against such Party.

 

C.

If either Party should default in the performance of any material obligation
under this Agreement (an “Event of Default”), then the non-defaulting Party may
give written notice to the defaulting Party which notice shall specify the Event
of Default. After receipt of such notice, the defaulting Party shall have a
period of sixty (60) days within which to cure the Event of Default. If such
Event of Default is not cured within such period, then the non-defaulting Party
may terminate this Agreement at any time upon written notice to the defaulting
Party, provided such notice is given no later than the 90th day following the
date of the original Event of Default notice. Any such termination shall be
without prejudice to any other rights which the non-defaulting Party may have
(in either law or equity) as a result of breach of this Agreement.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

8



--------------------------------------------------------------------------------

IX. CHANGE OF CONTROL

 

A. If at any time during the Term of this Agreement, BW determines to sell a
controlling interest in BW or all or substantially all of BW’s assets associated
primarily with BW’s IX Potable Water Market business, BW will either, at RandH’s
sole and exclusive option, oblige the acquiring party as an express condition of
closing to consent to the assignment of this Agreement for a term of two
(2) years from the date of any such acquisition or agree to RandH’s election to
terminate this Agreement.

 

B. If at any time BW commences discussions or negotiations for sale of a
controlling interest in BW or all or substantially all of BW’s assets, BW will
provide immediate notice of such discussions and negotiations to RandH on the
condition that RandH executes a confidentiality agreement in a form acceptable
to the Parties to the discussions. BW agrees that any confidentiality agreement
that BW executes pertaining to such discussions or negotiations will contain a
provision that allows for the notification to RandH contemplated in this Section
IX.B.

 

C. If at any time during the Term of this Agreement, RandH determines to sell
all or substantially all of RandH’s assets associated primarily with RandH’s IX
Potable Water Market business, RandH will either, at BW’s sole and exclusive
option, oblige the acquiring party as an express condition of closing to consent
to the assignment of this Agreement for a term of two (2) years from the date of
any such acquisition or agree to BW’s election to terminate this Agreement.

 

D. If at any time RandH commences discussions or negotiations for sale of all or
substantially all of RandH’s assets associated primarily with RandH’s IX Potable
Water Market business, RandH will provide immediate notice of such discussions
and negotiations to BW on the condition that BW executes a confidentiality
agreement in a form acceptable to the parties to the discussions. RandH agrees
that any confidentiality agreement that RandH executes pertaining to such
discussions or negotiations will contain a provision that allows for the
notification to BW contemplated in this Section IX.D.

X. CONFIDENTIALITY

 

A. The Parties may disclose to each other Proprietary Information to further the
objectives of this Agreement. “Proprietary Information” means any technical or
business information in the possession of a Party including, but not limited to,
trade secrets, formulations, financial information, and customer lists. The
Receiving Party shall have a duty to protect that Proprietary Information which
is (i) disclosed by the Disclosing Party in writing and is marked as
confidential or proprietary or (ii) disclosed by the Disclosing Party in any
other manner and is summarized and designated as confidential in a writing
delivered to the Receiving Party’s representative within thirty (30) days of the
disclosure.

 

B. The Party receiving the Proprietary Information (the “Receiving Party”) shall
maintain in confidence the Proprietary Information disclosed by the other Party
(the “Disclosing Party”) for the Term of the Agreement and for a period of five
(5) years thereafter unless otherwise agreed in writing by both Parties. The
Receiving Party shall use reasonable care to prevent disclosure of the
Proprietary Information of the other Party to any third party and shall restrict
its use to the Alliance Scope and the performance of obligations under this
Agreement, and shall limit such disclosure within its own organization to
individuals whose duties justify the need to know such information and who have
a clear understanding of the obligations of this Section X and who are legally
obligated to comply with the terms of this Section X.

 

C. The obligations of confidence and non-use assumed by each of the Parties
shall not apply to:

 

  1. Information which is at the time of disclosure or which thereafter becomes
part of the public domain, other than disclosure by or through the Receiving
Party;

 

  2. Information which is already in the possession of the Receiving Party, as
evidenced by its written records, not including any information provided by the
Disclosing Party prior to the Effective Date of this Agreement; and

 

9



--------------------------------------------------------------------------------

  3. Information which is lawfully disclosed to the Receiving Party by a third
party not under an obligation of confidentiality to the Disclosing Party with
respect to such information.

Proprietary Information shall not be deemed to be within the forgoing exceptions
merely because it is: (1) specific and embraced by more general information in
the public domain or recipient’s possession, or (2) a combination which can be
pieced together to reconstruct the Proprietary Information from multiple
sources, none of which shows the whole combination, its principle of operation,
and method of use.

 

D. Such disclosures will not be deemed to convey ownership of, or any license
under any patents, trade secrets, or other know-how of either Party in existence
prior to the commencement of this Agreement.

 

E. Any violation of this Section X shall not be adequately compensable by
monetary damages and the aggrieved Party shall be entitled to an injunction or
other appropriate decree specifically enforcing its obligations pursuant to this
Section X.

 

F. Upon the termination of this Agreement, the Receiving Party shall return to
the Disclosing Party all of the Disclosing Party’s Proprietary Information in
its possession, including all originals, copies and records thereof; provided
however the Receiving Party may retain one copy of the Proprietary Information
for archival purposes.

 

G. The obligations under this Section X shall survive any termination of this
Agreement.

XI. TRADEMARKS

All trademarks owned by a Party prior to the Effective Date of this Agreement
shall remain the exclusive property of that Party. Any new trademarks relating
to existing products or technology shall be owned by the owner of the existing
products or technology. Any new trademark relating to new products or new
technology jointly developed under this Agreement shall be jointly owned by the
Parties. Upon termination of this Agreement, BW will assign to RandH all rights,
title and interests to any jointly owned trademark relating to an IX media, and
RandH will assign to BW all rights, title and interests to any jointly owned
trademark relating to systems or processes.

XII. REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

A. Representations and Warranties of RandH

 

  1. RandH is a limited liability company duly organized and existing in good
standing under the laws of the State of Delaware and has the power, authority
and legal right to enter into and perform its obligations under this Agreement
and each other agreement or instrument entered into or to be entered into by
RandH pursuant to this Agreement.

 

  2. The execution, delivery and performance of this Agreement and each other
agreement or instrument entered into or to be entered into by RandH pursuant to
this Agreement (a) have the requisite approval of all governmental bodies, if
any; (b) will not violate any judgment, order, law, regulation, or contract
applicable to RandH or any provisions of RandH’s charter or bylaws and (c) do
not conflict with, constitute a default under or except as specifically created
hereby, result in the creation of any lien, charge, encumbrance or security
interest upon any assets of RandH under any agreement or interest to which RandH
is a party or by which RandH or its assets may be bound or affected.

 

  3. This Agreement and each other agreement or instrument entered into by RandH
pursuant to this Agreement, when entered into, will have been duly authorized,
executed and delivered by RandH; this Agreement and each other agreement or
instrument entered into or to be entered into by RandH pursuant to this
Agreement constitute legal, valid and binding obligations of RandH enforceable
in accordance with their terms.

 

10



--------------------------------------------------------------------------------

  4. There is no action or proceeding pending or, to the knowledge of RandH,
threatened against or affecting RandH which challenges the validity of this
Agreement or any other agreements contemplated hereby; seeks to enjoin the
performance by RandH of its obligations hereunder or, which if determined
adversely, would affect the financial condition of RandH, or the ability of
RandH to perform its obligations under this Agreement.

A. Representations and Warranties of BW

 

  1. BW is a corporation duly organized and existing in good standing under the
laws of the State of Delaware and has the power, authority and legal right to
enter into and perform its obligations under this Agreement and each other
agreement or instrument entered into or to be entered into by BW pursuant to
this Agreement.

 

  2. The execution, delivery and performance of this Agreement and each other
agreement or instrument entered into or to be entered into by BW pursuant to
this Agreement (a) have the requisite approval of all governmental bodies, if
any; (b) will not violate any judgment, order, law, regulation, or contract
applicable to BW or any provisions of BW’s charter or bylaws and (c) do not
conflict with, constitute a default under or except as specifically created
hereby, result in the creation of any lien, charge, encumbrance or security
interest upon any assets of BW under any agreement or interest to which BW is a
party or by which BW or its assets may be bound or affected.

 

  3. This Agreement and each other agreement or instrument entered into by BW
pursuant to this Agreement, when entered into, will have been duly authorized,
executed and delivered by BW; this Agreement and each other agreement or
instrument entered into or to be entered into by BW pursuant to this Agreement
constitute legal, valid and binding obligations of BW enforceable in accordance
with their terms.

 

  4. There is no action or proceeding pending or, to the knowledge of BW,
threatened against or affecting BW which challenges the validity of this
Agreement or any other agreements contemplated hereby; seeks to enjoin the
performance by BW of its obligations hereunder or, which if determined
adversely, would affect the financial condition of BW, or the ability of BW to
perform its obligations under this Agreement.

XIII. DISPUTE RESOLUTION

 

A. Appointment of Designated Negotiator

 

  1. The AEC will endeavor in good faith to reach agreement on all material
matters relating to the Alliance. If, despite such efforts, the AEC cannot reach
such agreement, either Party can invoke the dispute resolution procedures
described in this Section XIII by delivering to the other Party a written notice
to that effect.

 

  2. Within [***] after receipt of a notice from a Party invoking these
procedures, an executive from each Party that is not a member of the AEC (the
“Designated Negotiator”) will attend negotiations to resolve the matter in
dispute (the “Disputed Matter”). The Designated Negotiators of each Party shall
meet not later than the [***] following the delivery of the notice referred to
in the preceding paragraph and shall negotiate in good faith to resolve the
Disputed Matter.

 

B. Referral to Non-Binding Mediation

 

  1. If the Disputed Matter has not been resolved within a period of [***] from
the first meeting of the Designated Negotiators, then either Party may refer the
Disputed Matter to non-binding mediation in accordance with the Center for
Public Resources Mediation Procedure then currently in effect.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

11



--------------------------------------------------------------------------------

  2. The expenses of any mediation shall be [***]. The Parties shall cooperate
fully with the mediator’s attempt to achieve a negotiated resolution of the
dispute; it being understood, however, that the mediator shall not have the
power to impose any resolution on the Parties and the mediation shall be
non-binding in nature.

 

  3. The mediator shall be required to so declare if, at any time, he feels the
attempt to achieve a negotiated resolution of the dispute is at an impasse. Such
declaration shall be delivered simultaneously to each Party.

 

C. Litigation

 

  1. In any litigation arising in connection with this Agreement, to the extent
permissible by law, the Parties agree to waive jury trial and to submit to the
federal jurisdiction in the United States District Court for the District of
Delaware.

 

D. Additional Provisions

 

  1. The provisions of this Section XIII shall in no way limit the Parties’
ability to seek injunctive relief.

 

  2. The provisions of this Section XIII shall survive the termination of this
Agreement.

XIV. AUDIT

As of the first anniversary of the Effective Date and each year during the Term
thereafter, each Party shall have the right to have the other Party’s pertinent
records relating to this Agreement examined by a third party including, but not
limited to, an independent accountant chosen and paid for by the Party
requesting the examination, for the purpose of determining compliance with the
terms and conditions of this Agreement or the accuracy of books and records
pertaining to the other Party’s activities pursuant to this Agreement. Such
examination shall be conducted during normal business hours. To the extent
reasonably possible, examinations shall be scheduled at a time most convenient
to the Party being examined. Except as required by law, the third-parties
employed by the Party seeking the examination shall not disclose to anyone
except such Party the result of such examination, but shall not disclose to the
Party seeking the examinations any Proprietary Information of the other Party
except to the extent necessary for the verification required by this paragraph.
The Parties will work in good faith to resolve any discrepancies identified by
any such examination.

XV. MISCELLANEOUS PROVISIONS

 

A. Force Majeure. If the performance of a Party hereunder, other than
performance related to making payments when due, is delayed or prevented at any
time because of circumstances beyond the reasonable control of the Party,
including, without limitation, those resulting from, labor disputes, fire,
floods, riots, civil disturbances, weather conditions, control exercised by a
governmental entity, casualties or acts of God or a public enemy, the
performance shall be excused until such condition no longer exists.

 

B. Governing Law. This Agreement shall be governed by and construed under and
pursuant to the laws of the State of Delaware exclusive of laws relating to
conflicts of law.

 

C. Integration. This Agreement and it exhibits and attachments constitute the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all previous proposals, both oral and written, negotiations,
representations, commitments, writings, agreements, and all other communications
between the parties. This Agreement may not be released, discharged, changed or
modified other than in accordance with its terms except by an instrument in
writing signed by a duly authorized representative of each of the Parties
hereto.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

12



--------------------------------------------------------------------------------

D. Headings. The headings and captions used in this Agreement are intended and
shall for all purpose be deemed to be for convenience only and shall have no
force or effect whatsoever in the interpretation of this Agreement.

 

E. Assignment. Subject to Section IX, neither Party may assign this Agreement
without the prior written consent of the other Party, such consent not to be
unreasonably withheld or declared.

 

F. Counterparts. This Agreement may be executed in two or more counterparts all
of which shall be deemed originals for all purposes.

 

G. Severability. If any provision of this Agreement or the application of any
such provision is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or invalidate or render unenforceable such provision in any
other jurisdiction. In the event that any provision of this Agreement shall be
finally determined by a court of competent jurisdiction to be unenforceable such
court shall have jurisdiction to reform this Agreement so that it is enforceable
to the maximum extent permitted by law and the Parties shall abide by such
court’s determination. If such provision cannot be reformed, such provision
shall be deemed to be severed from this Agreement, but every other provision of
this Agreement shall remain in full force and effect.

 

H. Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be deemed to have been duly given and made
if in writing and served either by personal delivery to the Party for whom it is
intended or three days after being deposited postage prepaid, certified or
registered mail, return receipt requested (or such form of mail as may be
substituted therefor by postal authorities), in the United States mail, Federal
Express or similar express courier service, bearing the address shown in this
Agreement for, or such other address as may be designated in writing hereafter
by such Party:

 

If to BW:    Basin Water Inc.    8731 Prestige Court    Rancho Cucamonga, CA
91730    Attention: President & COO Michael M. Stark            General Counsel
Scott B. Hamilton If to RandH:    Rohm and Haas Chemicals LLC    100
Independence Mall West    Philadelphia, PA 19003    Attention: Global General
Manager            Ion Exchange Resin Business

 

I. No Waiver. The failure of either Party to enforce at any time any of the
provisions of this Agreement, or the failure to require at any time performance
by the other Party of any of the provisions of this Agreement, shall in no way
be construed to be a present or future waiver of such provisions, nor in any way
affect the ability of either Party to enforce each and every such provision
thereafter. The express waiver by either Party of any provision, condition or
requirement of this Agreement shall not constitute a waiver of any future
obligation to comply with such provision, condition or requirement.

 

J. Relationship. In performing its duties and obligations hereunder, each Party
shall at all times act in the capacity of an independent contractor, and shall
not in any respect be deemed (or act as) an agent, partner or joint venturer of
the other Party for any purpose or reason whatsoever.

 

13



--------------------------------------------------------------------------------

Rohm and Haas Chemicals LLC      Basin Water Inc.

/s/    GUILLERMO NOVO

    

/s/    MICHAEL M. STARK

Guillermo Novo      Michael M. Stark

Vice President

Process Chemicals and Biocides

     President & COO

/s/    KIM ANN MINK

    

Kim Ann Mink

Vice President

Global General Manager

Ion Exchange Resins

    

 

14



--------------------------------------------------------------------------------

EXHIBIT A

MODEL JOINT DEVELOPMENT PROJECT AGREEMENT

Per the Alliance Agreement between Rohm and Haas Chemicals LLC (“RandH”) and
Basin Water Inc. (“BW”) with an Effective Date of November 14, 2007 (the
“Agreement”), this Exhibit specifies the terms and conditions of the Joint
Development Project described below. This Exhibit is incorporated in and made a
part of the Agreement.

 

A. General Provisions

 

  1. Agreement Type:

  2. Territory:

  3. Term:

  4. Market:

 

B. Specific Provisions

 

  1. Technology Development

 

  2. Commercial Terms:

AGREED:

 

 

    

 

Alliance Executive Committee Member      Alliance Executive Committee Member
Rohm and Haas Chemicals LLC      Basin Water Inc.

 

15